Citation Nr: 1700006	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  12-02 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to December 22, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to April 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In October 2016, a hearing was held before the undersigned in Washington D.C.; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the instant claim.  

Under 38 C.F.R. § 3.156(c) if at any time after VA issues a decision on a claim VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when the claim was first considered, VA will reconsider the claim.  

Here, the July 2010 rating decision on appeal (upon consideration of newly received service unit records and the Veteran's service personnel records, and finding in part that there was now credible corroborating evidence of an alleged stressor event in service) granted him service connection for PTSD, effective from the date of receipt of his claim to reopen.  

Prior final rating decisions in July 1971 (addressing a nervous disorder), April 1984 (addressing PTSD), 1985, 1989, and 1991 had denied/continued the denial of service connection for a psychiatric disability, to include PTSD.  Under § 3.156 (c), those determinations must now be reviewed/reconsidered.  
However, a combat-related or confirmed by credible corroborating evidence stressor event in service is but one of the three requirement necessary to substantiate a claim of service connection for PTSD.   What is also required is a diagnosis of PTSD in accordance with DSM-V (and previously DSM-IV) and competent medical evidence relating the diagnosis of PTSD to the acknowledged stressor event in service.  While the July 1971 rating decision denied service connection for a psychiatric disability because the only such disability diagnosed was a personality disorder (which is not a compensable disability), subsequent final denials of service connection (for the more specific diagnosis of PTSD) were based both on the lack of a diagnosis of PTSD and the lack of credible corroborating evidence of a stressor event in service.  Significantly, the diagnosis of PTSD was considered at the time of those post-1971 final adjudications, but not recognized/assigned, in part because a stressor event in service had not been acknowledged. 

Consequently, the factual question before the Board at this time is:  Based on the medical evidence existing at the time, but also acknowledging that a combat-related stressor event in service has been shown throughout since the Veteran's separation in service, what is the date as of which medical evidence in the record supports a diagnosis of PTSD (in accordance with DSM IV or V) related to the acknowledged combat stressor.  That is a medical question that requires medical expertise.  Accordingly, a remand for an advisory medical opinion is necessary.

In addition, it appears that relevant treatment records are outstanding.  In his March 1984 claim for service connection for PTSD, the Veteran reported he had been treated by a VA psychiatrist.  A January 1989 VA medical certificate notes he reported he had not been treated before, but was seeing a non-VA clinical social worker.  In an April 2010 statement, he reported he had received treatment for PTSD from medical doctors since 1984.  An October 1981 VA mental health clinic consultation sheet is associated with the record, but records of treatment from October 1981to January 1989 and from April 1991 to June 1997 are not.  As all outstanding records of VA psychiatric evaluations or treatment are pertinent evidence, and because VA records are constructively of record, such records must be secured.  

Complete records from all private providers of psychiatric evaluations or treatment the Veteran received for PTSD prior to December 22, 2009 should also be secured.  In addition, on June 2010 VA psychiatric examination, he reported he receives Social Security Administration (SSA) benefits (but did not specify whether the award was based on age or disability).  Medical records considered in connection with any SSA disability benefits award are constructively of record and must be secured.  

The case is REMANDED for the following:

1. The AOJ should ascertain whether the Veteran's SSA benefits are based on age/longevity or on disability, and, if the latter, secure for the record from SSA copies of their decision awarding him SSA disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. The AOJ should advise the Veteran that the complete records of all psychiatric evaluations or treatment he received prior to December 22, 2009 are pertinent evidence, and ask him to identify all providers of such evaluations and treatment and provide authorizations for VA to secure complete records from all private providers identified.  The AOJ should secure for the record complete clinical records from all providers identified.  If any private records sought are not received pursuant to the AOJ request, the Veteran should be so advised, and advised further that ultimately it is his responsibility to ensure that private treatment records are received.  

The AOJ should specifically secure complete clinical records of any VA psychiatric evaluations or treatment the Veteran received prior to January 1989 and from April 1991 to June 1997 (to specifically include at the Hampton, Virginia VA Medical Center).  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

3. After the above-requested development is completed, the AOJ should arrange for the Veteran's record to be forwarded to an appropriate VA psychologist or psychiatrist for review and an advisory medical opinion that responds to the following:  

Based on the evidence in the record (and acknowledging that throughout there has been credible corroborating evidence of a combat-related stressor event in service) please identify the earliest date as of which the medical evidence supports a finding that the Veteran has a diagnosis of PTSD in accordance with DSM IV or V related to a combat stressor.  Please identify the evidence that supports your conclusion, and include rationale with all opinions.    

4. The AOJ should then review the entire record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

